El Juez Asociado Sr. HtjtchisoN,
emitió la opinión del tribunal.
Parece que el Estado adquirió de algún modo un con-dominio en cierta finca y lo vendió a un tal Ulises Jordá y Maymí dejando a salvo los derechos y acciones que corres-pondían a doña Victoria Maymí por la adjudicación que a •ella se le hizo en dicha finca por la suma de mil pesos para pago de bajas y costas causadas en la testamentaría hecha a la muerte de don Sebastián Jordá; que doña Victoria fa-lleció y en la divisoria de los bienes que dejó se les adju-dicó el crédito sobre el inmueble a su hija Matilde Larder Maymí, quien lo cedió a Manuel Ovalle; que Ovalle a su vez •cedió el referido crédito a Francisco Lelg*aclo, quien falleció ¡sin disposición testamentaria; que Rafael Delgado, después de hecha la declaratoria de herederos lo cedió a Gerónimo Matanzo y Matanzo a Nicolás Morera, quien de este modo ■vino a ser el dueño de toda la finca que está actualmente inscrita en el registro a favor del apelante Manuel Mora y Ruiz.
i La escritura otorgada por Matanzo a favor de Morera fue presentada en el registro de la propiedad por Mora en unión de otras escrituras que constituían la cadena del título arriba reseñado, solicitándose la cancelación de la mención del crédito en el registro, mediante nota marginal por con-fusión de derechos. La referida cancelación fue denegada por el registrador, por las razones siguientes:
“Porque no apareciendo del registro previamente inscrito dicho gravamen mencionado en la referida inscripción 19 constituido a favor de Victoria Maymí, mediante la hijuela de adjudicación del *195mismo por fallecimiento de la primera, no cabe considerar que Ni-colás Morera Roselló, último concesionario en la cadena de títulos de cesión de dicbo gravamen por la referida adjudieataria Matilde Harder Maymí que arriba se menciona, reuniera en sí al adquirir también la finca según consta de la inscripción 8 de la misma, los dos' caracteres de acreedor y deudor, y que proceda abora a solici-tud del actual dueño del inmueble Manuel Morera Ruiz la cancela-ción de dicha mención por confusión de derechos, ya que ni el de Morera Roselló ni el de sus causantes constan inscritos previamente en el registro. Para cancelar esa obligación es indispensable o eje-cutoria en que así se ordene o el consentimiento de la persona a cuyo favor está constituida o el de sus causa habientes o represen-tantes legítimos, no siendo bastantes los documentos ni el escrito presentado, de acuerdo con los artículos 20, 29 y 82 de la Ley Hipo-tecaria. Se hace constar el defecto subsanable de no expresarse la medida superficial del solar.”
Insiste el' recurrente en que el registrador cometió los siguientes errores:
“Primero: Estimar que el crédito de mil pesos, mencionado como gravamen de la casa del recurrente, no quedó extinguido por confu-sión de derechos, al adquirir don Nicolás Morera Roselló, dueño del mismo, el inmueble gravado, por no aparecer dicho gravamen pre-viamente inscrito en el registro.
“Segundo: Estimar que de acuerdo con los artículos 20, 29 y 82 de la Ley Hipotecaria, para cancelar la mención que interesa el re-currente no son suficientes los documentos presentados a tal fin por éste. ! ;
“Tercero: Estimar que existe el defecto subsanable de no ex-presarse la medida superficial del solar.”
La alegación del recurrente tal como la resume, es la siguiente: Que si el derecho mencionado a favor de la señora Maymí se considera como un gravamen del inmueble, quedó extinguido por confusión de derechos al adquirir el inmueble el citado Nicolás Morera, toda vez que- éste era el dueño del gravamen constituido sobre dicho bien y era imposible que subsistieran en él los dos opuestos caracteres de acreedor y deudor; y si se considera como representativo de un con-dominio por la suma a que ascendía al adquirir la finca el *196señor Morera desapareció como entidad independiente, para refundirse en otra unidad de un orden superior, o sea en el pleno dominio de la misma -finca perteneciente a dicho dueño, por lo cual en ambos supuestos dicho crédito quedó extinguido por ministerio de la ley.
El artículo 1160 del Código Civil revisado, en el cual se funda el recurrente, prescribe que “quedará extinguida la obligación desde que se reúnan en una misma persona los conceptos de acreedor y de deudor.” Y cita el apelante el tomo 3 de Galindo, página 87 para sostener la proposición de que el artículo 20 de la Ley Hipotecaria sólo exige la previa inscripción en el caso de enajenación o gravamen, a diferencia de la mera cancelación. La proposición es lógica en teoría pero inaplicable a los hechos de este caso, pues en el presente caso nos encontramos frente a una comunidad y una serie de traspasos más bien que con una confusión de derechos entre deudor y acreedor.
De verificarse la cancelación solicitada la verdadera his-toria del título del recurrente, en tanto proviene de doña Victoria Mavmí sería más o menos obscura, si no incompleta y no aparecería del registro toda la verdad respecto al particular, pues resultaría que el condominio que anteriormente poseía Victoria Mavmí ha sido extinguido, cuando la verdad es que tal condominio solamente ha pasado a poder del dueño del otro condominio, revistiéndole así de un título a toda la propiedad. Existe cierta diferencia entre lo que es la ex-tinción de un derecho y la enajenación de un derecho real, si bien, desde luego, la escritura produce el efecto de la ex-tinción del derecho del vendedor.
El recurrente pretende en efecto que aparezca de la ins-cripción que él es el dueño de toda la propiedad sin pre-sentar para ser inscrita la prueba de su título a una parte de la misma; y mientras no se presente de tal modo dicha prueba, no está el registrador en la obligación de ir más allá de lo necesario en su examen para resolver que está en-vuelta la cuestión de un traspaso de dominio a diferencia de *197Tina mera cancelación de nn derecho inscrito de propiedad. Una cuestión algo semejante fue considerada y resuelta en el caso de Maldonado v. El Registrador, 25 D. P. R. 838.
La simple lectura del sumario del caso de Janer v. El Registrador, 18 D. P. R. 7, también citado por el registra-dor será bastante para probar que no existe conflicto alguno entre la doctrina sentada en dicho caso y la conclusión a que aquí hemos llegado. La resolución ele la Dirección General de los registros, de noviembre 5 ele 1883 y el Eeal Decreto de abril 12 de 1884, son igualmente inaplicables.
Toda vez que la discusión hecha en el tercer señalamiento se limita a la proposición de que no es un requisito indispensable para la cancelación el no expresarse la medida superficial, no tenemos necesidad de discutir ahora la cuestión que de tal modo fué levantada.
La nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.